                 IN THE UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF NORTH CAROLINA
                      CIVIL ACTION NO: 1:18-cv-1046

HUI MINN LEE,                          )
                                       )
                  Plaintiff,           )
                                       )         DEFENDANT’S REPLY
v.                                     )       MEMORANDUM OF LAW IN
                                       )       SUPPORT OF ITS PARTIAL
MARKET AMERICA, INC.,                  )         MOTION TO DISMISS
                                       )
                  Defendant.           )
                                       )


      Defendant Market America, Inc. (“Defendant”), by and through its

undersigned counsel, respectfully submits this Reply Memorandum of Law in

Support of its Partial Motion to Dismiss Plaintiff’s Amended Complaint.

                                 ARGUMENT

 I.   Plaintiff has failed to address whether she has properly pled her North
      Carolina Equal Employment Practices Act claim.

      Plaintiff’s argument in her Memorandum in Opposition to Defendant’s

Partial Motion to Dismiss Plaintiff’s Amended Complaint (“Response Brief”) that

the evidentiary standards for Title VII claims and wrongful discharge in violation

of North Carolina’s Equal Employment Practices Act’s (“EEPA”) public policy

claims are similar, (Doc. 16 at 6-7), does not address the issue here, which is

whether she has properly pled her claim for wrongful discharge in violation of

public policy. Indeed, none of the cases cited by Plaintiff in support of her
                                           1


      Case 1:18-cv-01046-WO-JLW Document 17 Filed 06/21/19 Page 1 of 8
contention addressed whether a claim was properly pled in the context of a

12(b)(6) motion to dismiss.       Because a 12(b)(6) motion to dismiss only

“tests the sufficiency of a complaint,” not the sufficiency of evidence, Republican

Party of N. Carolina v. Martin, 980 F.2d 943, 952 (4th Cir. 1992), Plaintiff’s

argument regarding the applicability of Title VII’s evidentiary standards to state

law wrongful discharge claims is misplaced.

      As Defendant’s opening memorandum of law stated, there is no private right

of action under the EEPA. Mullis v. Mechanics & Farmers Bank, 994 F. Supp.

680, 687 (M.D.N.C. 1997) (“Absent a clear indication from the courts or the

legislature of North Carolina that a private right of action does exist under the

NCEEPA, it would be inappropriate for a federal court to create a private right of

action under the NCEEPA, and this court declines to do so.”). A complaint that

simply asserts that the defendant’s actions are in violation of the EEPA fails to

state a claim. See id. (granting motion to dismiss as to plaintiff’s claim that the

defendants “intentionally discriminated against her on the basis of her sex in

violation of the NCEEPA” because no such claim exists). The cases cited by

Plaintiff in response to Defendant’s argument do not, in any way, change this

conclusion.

      Even if the evidentiary standards for properly pled wrongful discharge in

violation of the EEPA’s public policy claims and Title VII discrimination claims


                                        2


      Case 1:18-cv-01046-WO-JLW Document 17 Filed 06/21/19 Page 2 of 8
are the same, their pleading requirements still differ. Specifically, while a plaintiff

asserting a state law wrongful discharge claim based on the public policy outlined

in the EEPA must expressly plead that the discharge was in violation of the public

policy against discrimination set forth in the EEPA, see id., a plaintiff asserting a

Title VII discrimination claim is not required to include any such allegations. In

fact, a plaintiff asserting a Title VII claim is not even required to plead the

elements listed by Plaintiff in her Response Brief. See Swierkiewicz v. Sorema

N.A., 534 U.S. 506, 511 (2002) (“This Court has never indicated that the

requirements for establishing a prima facie case under McDonnell Douglas also

apply to the pleading standard that plaintiffs must satisfy in order to survive a

motion to dismiss.”).

      Similarly, the McLean case relied on by Plaintiff actually supports

Defendant’s argument that Plaintiff’s EEPA claim should be dismissed. Without

providing any additional context, Plaintiff quotes McLean for the conclusion that:

             Just as we have held and hold in this case that a North
             Carolina state cause of action for wrongful discharge is
             stated by a claim that an employee is separated from
             employment because of her sex when the cause of
             separation is her refusal of sexual favors to her
             supervisor, then, when the record indicates, as it does in
             this case, that her separation may have been caused
             because of her race, we are of opinion and hold that she
             has stated a cause of action under the state law of North
             Carolina under [the EEPA.]



                                          3


      Case 1:18-cv-01046-WO-JLW Document 17 Filed 06/21/19 Page 3 of 8
McLean v. Patten Communities, Inc., 332 F.3d 714, 721 (4th Cir. 2003). The court

in McLean was evaluating whether the district court had erred in holding that

“wrongful discharge on the basis of race or sex is not forbidden by the public

policy of North Carolina” and was not evaluating whether the plaintiff had

properly pled a claim under state law for wrongful discharge based on the EEPA.

Id. at 720.

      Furthermore, the McLean court affirmed the very principle argued by

Defendant in support of its Partial Motion to Dismiss—no private cause of action

exists under the EEPA. Id. (“While there have been numerous cases in the lower

courts discussing whether a private cause of action can be maintained under

Section 143–422.2 for allegations relating to discrimination based on race or sex,

we have held in Hughes and cited in Smith that this statute [only] appl[ies] ‘to

common law wrongful discharge claims or in connection with other specific

statutory remedies.’”).

      Finally, Plaintiff’s assertion that her “Amended Complaint alleges that the

Defendant terminated her because of her age, race and national origin in violation

of North Carolina public policy” mischaracterizes the allegations of the Amended

Complaint. (Doc. 16 at 7) (emphasis added). To be sure, Plaintiff’s Amended

Complaint at no point uses the phrase “North Carolina public policy.” (Doc. 4.)




                                        4


      Case 1:18-cv-01046-WO-JLW Document 17 Filed 06/21/19 Page 4 of 8
          As a result, Plaintiff’s claims under the EEPA should be dismissed because

no such claims exist.

    II.   Plaintiff has conceded that she does not wish to pursue any state law
          claims based on “harassment, retaliation or disparate treatment.”

          In her Response Brief, Plaintiff concedes that she “does not attempt to assert

. . .     a separate [state law] cause of action based solely on ‘discrimination,

harassment, retaliation or disparate treatment.’” (Doc. 16 at 8.) As a result,

regardless of the Court’s decision about whether Plaintiff has properly pled a state

law claim regarding her termination of employment, if Plaintiff’s Amended

Complaint is interpreted to allege any state law claims for harassment, disparate

treatment or retaliation, such claims should be dismissed as a result of Plaintiff’s

concession.

III.      Plaintiff has conceded that she does not wish to pursue any race-related
          claims or a retaliation claim under Title VII.

          Defendant did not move to dismiss any claims under Section 1981 in its

Partial Motion to Dismiss. (Doc. 13.) However, Plaintiff agrees with Defendant’s

argument that the “exhaustion of administrative remedies is a prerequisite to filing

a lawsuit alleging discrimination and retaliation in violation of Title VII.”1 (Doc.


1
  Defendant filed a Suggestion of Subsequent Pertinent and Significant Authority on June 4, 2019, (Doc.
15), regarding the Supreme Court’s recent holding that the exhaustion of administrative remedies is not a
jurisdictional requirement, but rather a claims-processing rule. Because the Supreme Court’s decision
does not change the mandatory nature of exhausting one’s administrative remedies and because the
Defendant raised the defense early in the litigation, Defendant’s motion to dismiss Plaintiff’s race-
related and retaliation claims under Title VII should be dismissed pursuant to Rule 12(b)(6).
                                                   5


          Case 1:18-cv-01046-WO-JLW Document 17 Filed 06/21/19 Page 5 of 8
16 at 8.) Additionally, Plaintiff appears to clarify in her Response Brief that she is

only pursuing age, gender, and national origin claims under Title VII. (Id. at 9.)

Because Plaintiff has apparently conceded that she is not pursuing any race-related

claims or a retaliation claim under Title VII, Defendant’s Partial Motion to Dismiss

such claims should be granted.

                                  CONCLUSION

      For the reasons stated herein and in Defendant’s Memorandum of Law in

Support of its Partial Motion to Dismiss Plaintiff’s Amended Complaint,

Defendant respectfully requests that Plaintiff’s claims under the EEPA and

Plaintiff’s discrimination and retaliation claims under Title VII be dismissed.

Defendant further requests that the Court grant such further relief as it deems just

and proper.

      This the 21st day of June, 2019.

                                 WOMBLE BOND DICKINSON (US) LLP

                                 /s/ Theresa M. Sprain
                                 Theresa M. Sprain, NCSB No. 24540
                                 Patricia I. Heyen, NCSB No. 50775
                                 555 Fayetteville Street, Suite 1100
                                 Raleigh, NC 27601
                                 Telephone: (919) 755-2104
                                 Facsimile: (919) 755-6785
                                 Email: Theresa.Sprain@wbd-us.com
                                         Patricia.Heyen@wbd-us.com
                                 Attorneys for Defendant



                                          6


      Case 1:18-cv-01046-WO-JLW Document 17 Filed 06/21/19 Page 6 of 8
                     CERTIFICATE OF WORD COUNT

      Pursuant to Local Rule 7.3(d), I certify that this document contains fewer

than 3,125 words, excluding the parts of the document that are exempted by Rule

7.3(d). This certificate was prepared in reliance on the word count feature of the

word processing software used to prepare this document.

                               WOMBLE BOND DICKINSON (US) LLP

                               /s/ Theresa M. Sprain
                               Theresa M. Sprain, NCSB No. 24540
                               555 Fayetteville Street, Suite 1100
                               Raleigh, NC 27601
                               Telephone: (919) 755-2104
                               Facsimile: (919) 755-6785
                               Email: Theresa.Sprain@wbd-us.com
                               Attorney for Defendant




                                        7


      Case 1:18-cv-01046-WO-JLW Document 17 Filed 06/21/19 Page 7 of 8
                         CERTIFICATE OF SERVICE

      I hereby certify that on this day, the foregoing DEFENDANT’S REPLY

MEMORANDUM OF LAW IN SUPPORT OF ITS PARTIAL MOTION TO

DISMISS was electronically filed with the Clerk of the Court using the CM/ECF

system which will send notification of such filing to the following:

                          Angela N. Gray
                          Gray Newell Thomas, LLP
                          7 Corporate Center Ct., Ste. B
                          Greensboro, NC 27408
                          Angela@graynewell.com

      This the 21st day of June, 2019.

                                WOMBLE BOND DICKINSON (US) LLP

                                /s/ Theresa M. Sprain
                                Theresa M. Sprain, NCSB No. 24540
                                555 Fayetteville Street, Suite 1100
                                Raleigh, NC 27601
                                Telephone: (919) 755-2104
                                Facsimile: (919) 755-6785
                                Email: Theresa.Sprain@wbd-us.com
                                Attorney for Defendant




                                         8


      Case 1:18-cv-01046-WO-JLW Document 17 Filed 06/21/19 Page 8 of 8
